UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04447 Brandywine Fund, Inc. (Exact name of Registrant as specified in charter) P.O. Box 4166 Greenville, Delaware 19807 (Address of principal executive offices) (Zip code) William F. D’Alonzo P.O. Box 4166 Greenville, DE19807 (Name and address of agent for service) (302) 656-3017 Registrant's telephone number, including area code Date of fiscal year end: SEPTEMBER 30 Date of reporting period: December 31, 2012 Item 1. Schedule of Investments. Brandywine Fund, Inc. Schedule of Investments December 31, 2012 (Unaudited) Shares or Principal Amount Value Long-Term Investments – 95.9%(a) Common Stocks - 90.0%(a) CONSUMER DISCRETIONARY Apparel Retail - 5.7% American Eagle Outfitters Inc. $ ANN Inc.* Foot Locker Inc. Limited Brands Inc. The TJX Companies Inc. Apparel, Accessories & Luxury Goods - 3.0% Hanesbrands Inc.* Movado Group Inc. VF Corp. Auto Parts & Equipment - 0.8% Drew Industries Inc. Automobile Manufacturers - 0.9% Thor Industries Inc. Automotive Retail - 0.3% Sonic Automotive Inc. Home Furnishing Retail - 1.4% Pier 1 Imports Inc. Homebuilding - 6.0% Lennar Corp. Meritage Homes Corp.* Internet Retail - 2.2% Priceline.com Inc.* Restaurants - 2.2% Brinker International Inc. Starbucks Corp. Specialty Stores - 1.9% Cabela’s Inc.* Tractor Supply Co. Total Consumer Discretionary CONSUMER STAPLES Household Products - 2.1% Church & Dwight Co. Inc. Packaged Foods & Meats - 2.4% Flowers Foods Inc. The Hain Celestial Group Inc. * Total Consumer Staples ENERGY Oil & Gas Drilling - 0.9% Hercules Offshore Inc.* Oil & Gas Equipment & Services - 1.5% Oceaneering International Inc. Oil & Gas Exploration & Production - 4.2% Cabot Oil & Gas Corp. Northern Oil and Gas Inc.* Oasis Petroleum Inc.* Oil & Gas Refining & Marketing - 0.7% Valero Energy Corp. Oil & Gas Storage & Transportation - 2.7% Golar LNG Ltd. Lehigh Gas Partners LP* Total Energy FINANCIALS Property & Casualty Insurance - 3.0% The Allstate Corp. First American Financial Corp. Total Financials HEALTH CARE Biotechnology - 3.6% Alkermes PLC* Celgene Corp.* Health CareServices - 2.0% Team Health Holdings Inc.* Health Care Technology - 0.0% Greenway Medical Technologies Inc.* Life Sciences Tools & Services - 0.8% ICON PLC - SP-ADR* Managed Health Care - 2.8% Cigna Corp. UnitedHealth Group Inc. Pharmaceuticals - 2.7% ViroPharma Inc.* Watson Pharmaceuticals Inc.* Total Health Care INDUSTRIALS Building Products - 0.3% Simpson Manufacturing Co. Inc. Construction & Engineering - 0.8% Quanta Services Inc.* Construction & Farm Machinery & Heavy Trucks - 2.6% Wabtec Corp. Environmental & Facilities Services - 1.0% Tetra Tech Inc.* Human Resource & Employment Services - 2.2% On Assignment Inc.* Robert Half International Inc. Industrial Machinery - 1.3% Valmont Industries Inc. Research & Consulting Services - 2.0% Verisk Analytics Inc.* Trading Companies & Distributors - 1.2% Air Lease Corp.* Trucking - 0.6% Ryder System Inc. Total Industrials INFORMATION TECHNOLOGY Application Software - 8.1% Ellie Mae Inc.* Informatica Corp.* Nuance Communications Inc.* SolarWinds Inc.* Communications Equipment - 5.4% Aruba Networks Inc.* Plantronics Inc. Qualcomm Inc. Computer Storage & Peripherals - 0.4% NetApp Inc.* Data Processing & Outsourced Services - 5.1% Heartland Payment Systems Inc. Vantiv Inc.* Visa Inc. Internet Software & Services - 0.7% Yahoo! Inc.* Semiconductors - 1.3% Skyworks Solutions Inc.* Systems Software - 2.6% Microsoft Corp. Qualys Inc.* Total Information Technology MATERIALS Construction Materials - 0.3% Headwaters Inc.* Forest Products - 0.3% Deltic Timber Corp. Total Materials Total common stocks (cost $712,182,130) REITs - 5.9%(a) FINANCIALS Specialized REITs - 5.9% Chesapeake Lodging Trust Potlatch Corp. Weyerhaeuser Co. Total Financials Total REITs (cost $48,329,251) Short-Term Investment - 2.3%(a) Commercial Paper - 2.3% Prudential Funding LLC, due 1/02/13, discount of 0.10% Total short-term investment (cost $19,454,946) Total investments - 98.2% (cost $779,966,327) Cash and receivables, less liabilities - 1.8%(a) TOTAL NET ASSETS - 100.0% $ * Non-dividend paying security. (a) Percentages for the various classifications relate to net assets. SP-ADR – Sponsored American Depositary Receipt The cost basis of investments for federal income tax purposes at December 31, 2012 was as follows+: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. THE SCHEDULE OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Summary of Fair Value Exposure The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs used to develop the measurements of fair value.These inputs are summarized in the three broad levels listed below: Level 1 – Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2 – Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the Fund’s investments as of December 31, 2012, based on the inputs used to value them: Valuation Inputs Investments in Securities Level 1 – Common Stocks $ REITs Total Level 1 Level 2 – Short-Term Commercial Paper Level 3 – $ It is the Fund’s policy to recognize transfers between levels at the end of the quarterly reporting period.There were no transfers between levels during the period ended December 31, 2012. See the Schedule of Investments for the investments detailed by industry classification. Item 2. Controls and Procedures. (a) The Registrant's President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the "1940 Act")) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of thesecontrols and procedures required by Rule 30a-3(b) under the 1940 Act (17CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Brandywine Fund, Inc. By (Signature and Title) /s/ William F. D’Alonzo William F. D’Alonzo, President Date February 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ William F. D’Alonzo William F. D’Alonzo, President Date February 26, 2013 By (Signature and Title) /s/ J. Gordon Kaiser J. Gordon Kaiser, Treasurer Date February 26, 2013
